Citation Nr: 0806728	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-46 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected traumatic macular 
degeneration of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
an increased rating for service-connected traumatic macular 
degeneration of the right eye, and granted service connection 
for PTSD, assigning an initial disability rating of 30 
percent.  The veteran submitted a notice of disagreement, 
stating that he disagreed with the denial of an increased 
rating for his right eye disability and the initial rating 
assigned for his PTSD.  A statement of the case was issued, 
and the veteran timely filed a substantive appeal.  

In an April 2007 rating decision, after the veteran perfected 
his appeal, the initial disability rating for PTSD was 
increased to 50 percent effective in December 2002 (when he 
filed his claim).  The veteran has not withdrawn his appeal; 
therefore, the issue of whether a disability rating in excess 
of 50 percent for the veteran's PTSD is warranted remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to a 
RO rating decision assigning a particular rating, and a 
subsequent RO decision assigns a higher rating that is less 
than the maximum available benefit, the pending appeal is not 
abrogated).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
service-connected PTSD has resulted in depression, restricted 
affect, irritability, anger, panic attacks, poor 
concentration, nightmares, sleep impairment, distrust of 
people, and difficulty maintaining personal relationships, 
but has generally not resulted in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

2.  The veteran's traumatic macular degeneration of the right 
eye is manifested by visual distortion, visual field loss, 
and corrected visual acuity of 20/50 in the right eye. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met for the entire period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 
4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for traumatic macular degeneration of the right eye 
have not been met for the entire period of the claim.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.102, 3.159, 4.1- 4.14, 4.75, 4.76, 4.76a, 4.83, 4.83a, 
4.84, 4.84a, Diagnostic Codes 6011, 6079, 6080 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in March 2003, December 2004, and March 2006 
that fully addressed all notice elements.  The letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, and asked the veteran to notify the VA of any 
additional evidence that may be helpful to the veteran's 
claim.  The March 2006 letter also provided the veteran with 
notice of the disability rating regulations and how effective 
dates are assigned.  Further, post-adjudicatory notice, by 
way of the April 2007 supplemental statement of the case, 
informed the veteran of the criteria required to warrant an 
increased disability rating for contraction of the visual 
field, including specific measurements and the range of 
ratings available under that diagnostic code.  Additionally, 
and significantly, remarks by the veteran's representative in 
the August 2007 Statement of Accredited Representative 
regarding the veteran's loss of visual acuity and field of 
vision, and the specific request for extra-schedular 
evaluation, demonstrate an awareness of what is needed to 
substantiate this increased rating claim.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and lay statements have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in May 2003 and May 
2006 as part of this claim.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Initial Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a). 

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned if there is occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent rating is assigned if there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The GAF Scale 
score is based on all of the veteran's psychiatric 
impairments.  A GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Scale score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  

At the outset it is noted that service connection for PTSD 
was established by the RO in the currently appealed May 2003 
decision, based mainly upon a review of the veteran's 
military records which reflected that (as noted above) he was 
awarded both the Purple Heart and Combat Action Badge, among 
other things, and presumably (this was not cited in the 
decision) a May 2003 VA examination report documenting a 
diagnosis of PTSD. 

In any event, as the veteran's claim of entitlement to a 
higher rating for PTSD is an appeal from the initial 
assignment of a disability rating following the grant of 
service connection, consideration of the entire time period 
involved is mandated, and staged ratings are to be assigned 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran underwent a VA psychiatric examination in May 
2003.  The veteran reported that he had psychological and 
physical stress triggered by helicopters, loud noises, and 
large crowds.  The veteran reported that he experienced panic 
attacks several times a month and avoided social situations.  
The veteran further reported experiencing irritability, 
anger, difficulty sleeping, poor concentration, distrust of 
people, and difficulty maintaining personal relationships.  
He noted that he was married to his current wife in 1997, and 
that they had a good relationship; and, that in 2002 he 
retired from a job he held for sixteen years due to safety 
issues.  

On mental status examination, the examiner noted that the 
veteran's mood was depressed and his affect was somewhat 
constricted.  The examiner noted that the veteran's PTSD 
symptoms caused moderate to severe social and occupational 
problems, but that the veteran was employable at the time of 
the examination, and assigned a GAF score of 60.

An April 2004 VA mental health note shows that the veteran 
complained of difficulty sleeping, depression, irritability, 
anger, and apprehension.  His mood was apprehensive and his 
affect was constricted.  The VA physician assigned a GAF 
score of 55.

In May 2006, the veteran underwent another VA psychiatric 
examination.  His mood was mildly irritable, and his affect 
was of below-average range and intensity.  The veteran 
reported that his wife, who he had been with for twenty 
years, is his only friend.  He reported having two 
stepchildren and six grandchildren, and noted that he had a 
very good relationship with all of them.  The veteran 
reported that he had nightmares and intrusive thoughts 
approximately three times a week.  The examiner concluded 
that the veteran was employable and assigned a GAF score of 
50.  

The veteran related during the examination that he stopped 
working in 2001 after a disagreement with management, and the 
examiner noted that while the veteran did not lose time from 
work due to psychiatric illness, the irritability that led to 
the disagreement could have been secondary to his PTSD.  In 
concluding the examination report, the examiner stated that 
the veteran was employable from a psychiatric perspective.  

The veteran has submitted statements from his current wife, 
former wife, and brother.  In her statement, received in May 
2006, the veteran's wife contends that the veteran gets angry 
and throws and breaks objects.  She also states that the 
veteran has been verbally and physically abusive in the past, 
but that the abuse stopped over a year ago.  The veteran's 
brother contends that the veteran has difficulty making new 
friends and maintaining existing relationships, and that he 
is quick to find fault in others.

Considering all of the evidence of record, the Board finds 
that the veteran's service-connected PTSD has resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as depression, 
restricted affect, irritability, anger, panic attacks, poor 
concentration, nightmares, sleep impairment, distrust of 
people, and difficulty maintaining personal relationships, 
but has generally not resulted in occupational and social 
impairment, with deficiencies in most areas.  The evidence 
demonstrates that the veteran does not have symptoms which 
would warrant a higher rating.  For example, upon examination 
in May 2003 and in May 2006, the veteran was found to be 
employable (even though irritability caused by PTSD could 
have led to his leaving his most recent employment, it is not 
suggested that this keeps him from being employed), and was 
not found to demonstrate suicidal ideation, obsessional 
rituals, illogical or obscure speech, near-continuous panic 
or depression, spatial disorientation, or neglect of personal 
appearance and hygiene.  

It is also significant that the veteran has maintained a good 
relationship with his wife of over ten years (whom he has 
reportedly been with for over twenty years) as well as his 
stepchildren, and while the Board does not doubt that he has 
difficulty maintaining other personal relationships (and has 
few friends), this social impairment is appropriately 
reflected in the 50 percent evaluation assigned for his PTSD.

The Board also observes that the veteran's GAF scores have 
been reported as ranging from 50 to 60.  The veteran's most 
recent GAF score was reported as 50 in May 2006.  As 
previously noted, a GAF score of 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  

In sum, the veteran's PTSD symptoms have not manifested 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as suicidal ideation, obsessional 
rituals, illogical or obscure speech, near-continuous panic 
or depression, spatial disorientation, or neglect of personal 
appearance and hygiene, as required for a higher disability 
rating of 70 percent under Diagnostic Code 9411.  For these 
reasons, the Board finds that the criteria for a disability 
rating higher than 50 percent for service-connected PTSD have 
not been met for any period of the initial rating claim.  




Increased Rating for Traumatic Macular Degeneration

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

For historical purposes, it is noted that service connection 
was established for traumatic macular degeneration of the 
right eye by a July 1970 RO decision, based on a review of 
the veteran's service medical records that show that he was 
diagnosed with macular degeneration of the right eye in 
January 1970.  The veteran's service-connected traumatic 
macular degeneration was initially assigned a noncompensable 
(zero percent) rating, as there was no evidence of loss of 
vision of the right eye.  The veteran appealed this initial 
noncompensable disability rating, and, in a June 1971 rating 
decision, the RO increased the disability rating for the 
veteran's traumatic macular degeneration to 10 percent under 
Diagnostic Code 6011, for localized scars, atrophy, or 
irregularities of the retina, centrally located with 
irregular, duplicated, enlarged, or diminished image.  

Under Diagnostic Code 6011, a 10 percent disability rating is 
the maximum schedular rating available.  The veteran is 
already in receipt of the maximum disability rating of 10 
percent for atrophy and scarring of the right eye, with 
complaints of blurred vision.  However, there are other 
potentially applicable diagnostic codes which provide ratings 
greater than 10  percent. 

VA rates impairment of central visual acuity from 10 percent 
to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079.  Where service connection is in 
effect for only one eye, the visual acuity in the nonservice-
connected eye is considered to be normal (20/40 or better) 
unless there is blindness in that eye.  38 U.S.C.A. § 
1160(a)(1); 38 C.F.R. §§ 3.383, Diagnostic Code 6070. 

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  VA rates 
visual impairment based on the best distant vision obtainable 
after the best correction by glasses. 
38 C.F.R. § 4.75.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a. 

Under Diagnostic Codes 6061-6079, a 10 percent disability 
rating is warranted where the evidence shows corrected 
defective visual acuity of 20/50, 20/70, or 20/100 in the 
service-connected eye, with normal visual acuity in the 
nonservice-connected eye.  A 20 percent disability rating is 
warranted where the evidence shows corrected defective visual 
acuity of 20/200 in the service-connected eye, with normal 
visual acuity in the nonservice-connected eye.

Upon VA eye examination in May 2006, the veteran was found to 
have corrected visual acuity of 20/50 in the service-
connected right eye.  Applying this finding to the criteria 
for visual acuity impairment, a 10 percent disability is 
warranted for the entire period of the claim, but no higher.

Impairments in the field of vision are rated under Diagnostic 
Code 6080.  38 C.F.R. § 4.84a.  The extent of contraction of 
visual field in each eye is determined by recording the 
extent the remaining visual fields in each of the eight 45 
degree principal meridians.  38 C.F.R. § 4.76a.  The number 
of degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III.  The degrees lost are then added together to 
determine total degrees lost.  This is subtracted from 500.  
The difference represents the total remaining degrees of 
visual field.  The difference divided by eight represents the 
average contraction for rating purposes.  38 C.F.R. § 4.76a.  
A 10 percent disability rating is warranted where the 
evidence demonstrates unilateral contraction of the visual 
field to 60 degrees, but not to 15 degrees.  A 20 percent 
disability rating is warranted where the evidence 
demonstrates unilateral contraction of the visual field to 15 
degrees but not to 5 degrees.  A note to Diagnostic Code 6080 
instructs that a rating for impairment of field vision is not 
to be combined with any other rating for visual impairment.

Upon VA eye examination in May 2006, the veteran was found to 
have a superonasal visual field defect.  The average 
contraction for rating purposes was found to be 50.87 
degrees, which warrants a disability rating of 10 percent 
under Diagnostic Code 6080 for the entire period of the 
claim.  

The Board notes that the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  A veteran may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  As the 
veteran is currently evaluated under Diagnostic Code 6011 on 
the basis of atrophy, scarring, and impaired vision, ratings 
on the same basis for loss of visual acuity and contraction 
of visual field would constitute pyramiding, and are 
prohibited.

To that end, the veteran's representative has requested an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), due 
to the veteran's eye disability being compounded by the loss 
of both visual acuity and visual field. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In the absence of 
the above factors, the Board finds that the requirements for 
an extraschedular evaluation for the veteran's service-
connected disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
increased disability rating for the entire period of the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  The 
claim for an increased disability rating for traumatic 
macular degeneration of the right eye, for the entire period 
of the claim, is denied.  


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied for the entire period of the claim.

An increased disability rating in excess of 10 percent for 
traumatic macular degeneration of the right eye is denied for 
the entire period of the claim.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


